Per Curiam.
The plaintiff, while riding on his motorcycle on Broad street in the borough of Clifton, was injured in a collision between it and the defendants’ car which was traveling in the opposite direction. He brought suit to recover compensation for the injuries received in the collision and the jury awarded him $12,500;
The first ground upon which we are asked to make the present rule absolute is that the finding of the jury that the-collision was the result solely of the negligence of the driver of the defendants’ car was contrary to the clear weight of’ the testimony. Our examination of the proofs submitted leads us to the opposite conclusion.
It is further contended that the rule should be made absolute because the amount of damages assessed by the jury is excessive. It is large, but considering the expenses incurred by the plaintiff, his loss of wages, and the seriousness of his injuries, we cannot say that it was so clearly excessive as to justify us in setting it aside.
These are the only questions argued before us and we conclude that the rule to show cause should be discharged.